[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                ________________________           FILED
                                                          U.S. COURT OF APPEALS
                                       No. 10-11543         ELEVENTH CIRCUIT
                                   Non-Argument Calendar       MARCH 17, 2011
                                 ________________________        JOHN LEY
                                                                  CLERK
                             D.C. Docket No. 1:08-cv-02116-JTC

SHELBY LAMPLEY,

lllllllllllllllllllll                                          Plaintiff - Appellant,

                                            versus

IMS MANAGEMENT SERVICES, LLC,
d.b.a. Peachtree Road Highrise,

lllllllllllllllllllll                                          Defendant - Appellee.

                                 ________________________

                          Appeal from the United States District Court
                             for the Northern District of Georgia
                                ________________________

                                       (March 17, 2011)

Before TJOFLAT, CARNES and KRAVITCH, Circuit Judges.

PER CURIAM:

         Shelby Lampley, a maintenance technician with IMS Management Services
(IMS), was fired from his job two days after returning from 12 weeks’ leave under

the Family and Medical Leave Act (FMLA). Lampley, proceeding pro se, sued

IMS and contended that he was fired because of his race and his religion in

violation of Title VII of the Civil Rights Act of 1964. He also argued that he was

retaliated against for taking approved leave under the FMLA and that his employer

had interfered with the exercise of his statutory rights under the FMLA by

cancelling his health insurance while he was on leave. Last, Lampley claimed that

IMS had violated the Fair Housing Act (FHA).

      IMS moved for summary judgment and the magistrate judge recommended

that the district court grant IMS’s motion because Lampley had failed to come

forward with any evidence on essential elements of his claims. The district court

overruled Lampley’s objections and adopted the magistrate judge’s report and

recommendation. Lampley now appeals. Before we can consider the merits of the

issues Lampley raises on appeal, we must decide whether he has properly

presented them.

                                          II.

      We read briefs filed by pro se litigants liberally, but if an issue is not briefed

on a pro se appeal it will be deemed abandoned, just as it would be in a case

presented through counsel. Timson v. Samson, 518 F.3d 870, 874 (11th Cir.

                                           2
2008). Additionally, if an issue is mentioned only in passing, it is not properly

briefed and thus abandoned. Greenbriar, Ltd. v. City of Alabaster, 881 F.2d 1570,

1573 n.6; see also Tedder v. F.M.C. Corp., 590 F.2d 115, 117 (5th Cir. 1979)1

(stating that a point raised in the statement of issues but not elaborated on

elsewhere in the brief is deemed abandoned). We also do not consider issues

raised for the first time on appeal. Access Now, Inc. v. Sw. Airlines Co., 385 F.3d

1324, 1331 (11th Cir. 2004).

       Most of Lampley’s claims have not been properly presented in this court.

To begin with, Lampley raises for the first time on appeal the issue of whether

arbitration should have been compelled. As such, we will not consider it.

Additionally, although Lampley included these issues in his statement of the

issues, neither Lampley’s opening brief nor his reply brief elaborate further on

how the district court (1) erred by not acknowledging its local rule regarding page

limitations, (2) abused its discretion by not notifying him of a hearing on the

defendant’s motion to compel, or (3) abused its discretion by failing to appoint a

special master. Accordingly, we will not consider those issues.




       1
         Bonner v. City of Prichard, 661 F.2d 1206, 1207 (11th Cir. 1981) (en banc) (“[T]he
decisions of the United States Court of Appeals for the [former] Fifth Circuit . . . shall be binding
as precedent in the Eleventh Circuit . . . .”).

                                                  3
       Reading Lampley’s brief liberally, we find only one issue properly before

us: whether the district court erred by granting summary judgment on his FMLA

claims.2

                                               III.

       The FMLA prohibits an employer from interfering with an employee’s

exercise of his FMLA rights. 29 U.S.C. § 2615(a)(1). The FMLA also requires

that while an employee is on FMLA leave, the employer must “maintain coverage

under any ‘group health plan’ . . . for the duration of such leave at the level and

under the conditions coverage would have been provided if the employee had

continued in employment continuously for the duration of such leave.” Id.

§ 2614(c)(1) (emphasis added).

       Lampley contends that IMS’s cancellation of his health care coverage was

prohibited interference with the exercise of his FMLA rights. IMS responds that

Lampley’s policy was cancelled because he failed to pay his share of the

premiums. At his deposition, Lampley admitted that he had failed to pay his

premiums while on leave. Although IMS was obligated to maintain Lampley’s

health care coverage while he was on FMLA leave, its obligation only extended to



       2
         We review an order rendering summary judgment de novo and apply the same
standards as the district court. Carter v. Galloway, 352 F.3d 1346, 1348 (11th Cir. 2003).

                                                4
maintaining that coverage under the same conditions that it would have had to had

Lampley not been on leave. Under either scenario, Lampley was obligated to pay

his share of the premium, just as IMS was obligated to pay its share. And

Lampley admitted that once he paid his share of the premium, his benefits were

restored. As Lampley has not offered any evidence that IMS failed to pay its share

of his health care premium while he was on leave and he admitted that he failed to

pay his, we conclude that the district court was correct to render summary

judgment on his FMLA interference claim.

      The FMLA also requires that if an employee takes leave under the act, he

must be restored to the position he held before taking leave or to a position with

“equivalent employment benefits, pay, and other terms and conditions of

employment.” Id. § 2614(a). Before taking FMLA leave, Lampley worked at an

IMS-managed property called the Peachtree Road Highrise. When Lampley

returned from his leave he was told to report to work at another IMS-managed

property, University Homes. It is undisputed that Lampley’s position at

University Homes had the same title, pay, and benefits as the position he held at

the Peachtree Road Highrise. Aside from the change in location, we can discern

no difference in these positions from the record. Because there is no evidence that

Lampley’s position at University Homes was not equivalent to the one he held at

                                          5
the Peachtree Road Highrise, we conclude that the district court did not err in

rendering summary judgment on this claim.

      As Lampley has not introduced any evidence showing a genuine issue of

material fact, we conclude that summary judgment for IMS was proper.

AFFIRMED.




                                         6